The first of the two questions, which were presented, relates to the right of the appellants to come in and share in the distribution of the assigned estate, and the argument against their right is that, in bringing and prosecuting the action to set aside the assignment as fraudulent, they had thereby elected to repudiate the assignment. The doctrine of election, which has been thus far successfully invoked in support of the argument, does not seem to be applicable to such a case and no authority is found warranting its application. The learned justices, who considered the question at the Special and General Terms, were influenced in their conclusions by the supposition that these appellants were pursuing two remedies upon their claims against their debtor Perine, and that, though direct authority might be wanting upon precisely such a case, yet analogy with adjudged cases, which hold that inconsistent remedies may not be availed of, or concurrently pursued, required the application of the doctrine of election in this instance. If the definition of the legal position taken by these appellants was correctly assumed below, we should have nothing to say and could not add to the opinions. But we *Page 93 
cannot agree with them in their view of the situation of the parties. The elements required to make out a case of election were wanting. The doctrine of election, usually predicated of inconsistent remedies, consists in holding the party, to whom several courses were open for obtaining relief, to his first election; where subsequently he attempts to avail himself of some further and other remedy not consistent with, but contradictory of, his previous attitude and action upon his claim. The basis for the application of the doctrine is in the proposition that where there is, by law or by contract, a choice between two remedies, which proceed upon opposite and irreconcilable claims of right, the one taken must exclude and bar the prosecution of the other. An extended citation of authorities illustrating the principle, in cases of breaches of contract, or of a duty imposed by the law, would be unprofitable here, because of many recent decisions of this court and because not needed in the present discussion. Where parties are under some contract, or the case is one of a deed or will, an election is deemed to be made where there has been an acceptance of a benefit, under the one or the other, and the party benefited will not be heard to raise the question of validity, nor to insist upon some other but inconsistent legal rights, however well founded. So it is conceivable that the rule may be so extended as to apply to the case where a creditor comes in under an assignment by his debtor for the benefit of creditors, in such way and with such attitude as should preclude him from thereafter assailing its validity. But, how can the converse of the proposition be sustained? The assignment by an insolvent debtor is involuntary as to creditors, in the application of his assets to their claims and, it may be, unequal as well as unjust as to some, and it is of no effect if fraudulently made, within the meaning of the law. Shall the creditor, for endeavoring to set it aside on legal grounds, if unsucessful, be held incapable of receiving his share of the debtor's assets? Such a rule could not be based upon equitable principles. It would come so near to lending aid and encouragement to attempts at fraudulent assignments as to render its adoption impossible. *Page 94 
The assignment is not like a gift of property upon conditions, open to the acceptance or rejection of the donee. It is a payment by the assignor of his debts upon his own plan. The deed of assignment is in no sense a contract between the debtor and his creditors and it does not depend for its validity in law upon their assent. It is a means or mode which the statute permits to be adopted by an insolvent debtor, for the distribution of his estate among his creditors and so long as he has acted without fraud, in fact or in law, and has complied with the prescriptions of the act, his conveyance to an assignee, for the purposes stated therein, will stand and be effective. If the distribution is to be made unequally among the creditors, and some are preferred to others in payment, the assignment is not viewed by the courts with any favor, and is only tolerated and upheld, when all conditions are met for the prevention of fraud. (Nichols v.McEwen, 17 N.Y. 22.) The debtor's proceeding sets at naught whatever elements of superiority the non-preferred creditor's claim may possess, as it may nullify the results of any diligent effort on his part to secure his debt. It compels him to submit to inequality in payment and to take his pro rata share of the estate, unless he discovers and can establish its invalidity.
But if he believes himself possessed of proof invalidating the assignment, he is not debarred from attacking it and endeavoring to set it aside. He is then but insisting upon his general right to be paid his judgment in the order of its priority and on what principle should his endeavor in that direction prevent him from proving and establishing his right, in any event, to his share in the assigned estate, which the assignee must be deemed to be holding in trust for him and all other creditors under the debtor's deed? The creditor may not feel any more hostility to the debtor's proposed distribution of his estate when he sues to annul it, then he did before. The bringing of the suit is merely the hostility on his part pronounced in legal procedure. The learned justice, delivering the opinion at the General Term, conceded that where an action to set aside the assignment had been brought and was unsuccessful and had *Page 95 
terminated, an election would not be held to have taken place. How does the mere pendency of the action affect and change the situation? What is the attitude of the parties? The debtor has transferred his estate to another, upon the trust that he distribute it, in the manner provided in the deed, to and among his creditors. The assignee is a trustee, whose duty it is to make that distribution. A creditor's only alternative, if he is not content to take what would thus come to him, is to endeavor to set aside the deed of assignment; if he deems himself possessed of the requisite evidence of its invalidity at law. If there is any election for him to make, it can only be with respect to what remedies may be available to him in order to right himself upon his judgment against the assignor and to avoid the assignment.
We think, therefore, that this was not a case of election of remedies, and that, in endeavoring to set aside the deed of assignment, in order to render their judgments effective, the appellants were testing and contesting the legality and validity of their debtor's act and disputing its binding force upon them; as they had a legal right to do. It was a course that recognized the debtor's deed, but set up the existence of grounds for holding it voidable and, therefore, not compulsory upon the creditor. It in no wise militated against the right of the appellants, if defeated upon that issue, to share in the assigned estate, on the basis of distribution provided in the debtor's deed to his assignee.
The second question argued was whether the appellants, if entitled to share in the distribution of the assigned estate, could claim preference in payment under the assignment, as being individual creditors of Perine. With respect to that question, we agree with the decision of the court below denying that right.
The indebtedness represented by their claims was clearly excepted by the terms of the deed of assignment, and they could only claim to share ratably with other creditors after the payments previously directed.
So much of the judgment appealed from as affirmed the *Page 96 
judgment disallowing the right of these appellants to share in the distribution of the funds in the assignor's hands should be reversed and these appellants adjudged entitled to share with other creditors not preferred in the assignment. Costs to the appellants to be paid out of the estate in the assignee's hands.
All concur.
Judgment accordingly.